DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 8, 2020; November 23, 2020; and March 25, 2021 are being considered by the examiner.

Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3 at line 4, the phrase “second query” should be “second search query”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the speaking of the occupant” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “generating a dialogue which constructs a dialogue-type response to a received speaking of an occupant.”
Applicant describes, in the preamble of claim 1, “a control method for controlling a vehicle using an agent module generating a dialogue which constructs a dialogue-type response to a received speaking of an occupant.” However, the broadest reasonable interpretation of the claim does not include a dialogue actually being generated. The claim apparently relies on the existence of the generated dialogue such that the dialogue can be updated. Therefore, claim 1 is rejected as indefinite for omitting the essential step.
Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of clarity. Applicant recites “updating the dialogue as a procedure of providing a search result in response to a search request through the speaking of the occupant is performed multiple times.” However, as drafted, it is unclear what step the applicant is claiming to be “performed multiple times.” As none of the elements in this clause are described as being “performed”, any of “updating the dialogue”, “providing a search result”, or “speaking of the occupant” might be “performed multiple times.” As such, claim 1 is unclear and is therefore rejected.
Claims 1 and 16 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for lack of clarity. In claims 1 and 16, Applicant recites “updating the dialogue as a procedure of providing a search result in response to a search request through the speaking of the occupant.” Applicant further recites “wherein the updating of the dialogue comprises: updating keywords, inferred from the speaking of the occupant, on the basis of a subsequently input speaking of the occupant.” As such, it is unclear whether the “speaking of the occupant,” through which the method “updates the dialogue” and “provides a search result” is the same 
The phrase “when it is determined… that it is necessary” in claims 3, 4, 18, and 19 is a relative phrase which renders the claim indefinite.  The phrase “when it is determined… that it is necessary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, claims 3, 4, 18, and 19 fail for lack of clarity and are rejected.
The term “similar” in claim 13 is a relative term which renders the claim indefinite.  The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, claim 13 fails for lack of clarity and is rejected.
Claims 2-15 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, at least due to their dependence from a rejected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

Claims 1, 2, 15-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (U.S. Pat. App. Pub. No. 2018/0216958, hereinafter Park) in view of Dumoulin (U.S. Pat. App. Pub. No. 2016/0267128, hereinafter Dumoulin).

Regarding claim 1, Park discloses A control method for controlling a vehicle using an agent module generating a dialogue which constructs a dialogue-type response to a received speaking of an occupant, the method comprising (The method performed by vehicle 200 and components thereof. Using “the processor 170 or 770,” the vehicle 200 “may perform voice recognition through a voice recognition algorithm” to control the autonomous systems of the vehicle 200 including generating a dialogue which constructs a dialogue-type response to a received speaking of the occupant {See FIGS. 9B-9D which display dialogue formed by the vehicle 200 in response to voice commands from the occupant}; Park, ¶¶ [0252], [0291]-[0292]; FIGS. 9A-9D) : receiving the speaking of the occupant through a voice input unit (The vehicle 100 can include an audio input unit, where “driver voice is input through the audio input unit 786 [and] the processor 170 or 770 may recognize driver voice and extract destination information on the recognized driver voice.”; Park, ¶¶ [0282]); …and displaying in real time, on a display, a procedure of updating the dialogue… (“The around view monitoring apparatus 100 b may transmit real-time traffic information obtained based on the images to the mobile terminal 600 or the server 500.”; Park, ¶¶ [0103]). However, Park fails to expressly recite updating the dialogue as a procedure of providing a search result in response to a search request through the speaking of the occupant is performed multiple times…, wherein the updating of the dialogue comprises: updating keywords, inferred from the speaking of the occupant, on the basis of a subsequently input speaking of the occupant; and providing the search result on the basis of the updated keywords, and wherein, in the displaying on the display, the keywords inferred from the 
Dumoulin teaches systems and methods for “interactive reformulation of voice (e.g., speech) queries.” (Dumoulin, ¶ [0003]). Regarding claim 1, Dumoulin teaches updating the dialogue as a procedure of providing a search result in response to a search request through the speaking of the occupant is performed multiple times (“When a query and one or more search results associated with the query are presented on a user interface display of a client device, flow proceeds to operation 804 where a selection of at least a segment of the presented query is received on the user interface display” and “a voice suggestion for replacing the selected segment is received.”; Dumoulin, ¶¶ [0056]-[0057]); and displaying in real time, on a display, a procedure of updating the dialogue (“a reformulated query... may be generated and search results associated with the reformulated query… may be displayed on the user interface display.”; Dumoulin, ¶¶ [0058]), wherein the updating of the dialogue comprises: updating keywords, inferred from the speaking of the occupant (The system updates “application” to “apple keychain” {updating the dialogue comprising updating keywords} based on the keyword “apple keychain” being inferred from the voice suggestion {speaking of the occupant}; Dumoulin, ¶¶ [0058]), on the basis of a subsequently input speaking of the occupant (“When a voice suggestion is received for editing the selected segment {on the basis of a subsequently input speaking of the occupant… the selected segment is replaced with the voice suggestion.”; Dumoulin, ¶¶ [0058]); and providing the search result on the basis of the updated keywords (“search results associated with the reformulated query, “install apple keychain” {the search results on the basis of the updated keywords} may be displayed on the user interface display.{providing the search results}”; Dumoulin, ¶¶ [0058]), and wherein, in the displaying on the display, the keywords inferred from the speaking of the occupant through the agent module are displayed with different display attributes and thereby visually distinguishable from each other (See FIG. 5 depicting the exemplary keyword “apple keychain” as derived from Dumoulin, ¶¶ [0042], FIG. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle advertisement systems of Park to incorporate the teachings of Dumoulin to include updating the dialogue as a procedure of providing a search result in response to a search request through the speaking of the occupant is performed multiple times…, wherein the updating of the dialogue comprises: updating keywords, inferred from the speaking of the occupant, on the basis of a subsequently input speaking of the occupant; and providing the search result on the basis of the updated keywords, and wherein, in the displaying on the display, the keywords inferred from the speaking of the occupant through the agent module are displayed with different display attributes and thereby visually distinguishable from each other. “By utilizing the voice-recognition system 100 of the present disclosure, a better user experience of the voice-recognition system 100 and/or an application associated with the voice-recognition system 100 (e.g., a digital assistant application) may be achieved,” as recognized by Dumoulin. (Dumoulin, ¶ [0043]).

Regarding claim 2, the rejection of claim 1 is incorporated. Park disclose all of the elements of the current invention as stated above. Regarding claim 2, Park further discloses wherein the updating of the dialogue further comprises: extracting at least one keyword directly included in a first speaking of the occupant as a first search query (“driver voice is input through the audio input unit 786, the processor 170 or 770 may recognize driver voice and extract destination information on the recognized driver voice.”; Park, ¶¶ [0282]).  However, Park fail(s) to expressly recite wherein the updating of the dialogue further comprises:… extracting at least one keyword inferred from the speaking of the occupant as a second search query, and 
The relevance of Dumoulin is described above with relation to claim 1. Regarding claim 2, Dumoulin teaches wherein the updating of the dialogue further comprises: extracting at least one keyword directly included in a first speaking of the occupant as a first search query; (“install application” is at least one keyword extracted as the first search query. As indicated with reference to FIG. 4, “the spoken natural language expression may be, ‘install application.’ “ Thus, “install application” is directly included in the first speaking of the occupant; Dumoulin, ¶¶ [0040]-[0041], FIG. 4-5) extracting at least one keyword inferred from the speaking of the occupant as a second search query (“an alternative query {a second search query} may be suggested {inferred} based on receiving additional input {from the speaking} from the user 102 {of the occupant},” where ““apple keychain” is “the alternative query 518” {extracting at least one keyword as a second search query}; Dumoulin, ¶¶ [0041]-[0042]); and displaying the first search query, the second search query, and a first search result found on the basis of the first search query (“FIG. 5 illustrates a user interface display 510 for displaying a first textual query 512 {first search query}, the first textual query 512 associated search results 514 {a first search result found on the basis of the first search query}, and an alternative query 518 {second search query}.”; Dumoulin, ¶¶ [0041], FIG. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle advertisement systems of Park to incorporate the teachings of Dumoulin to include wherein the updating of the dialogue further comprises:… extracting at least one keyword inferred from the speaking of the occupant as a second search query, and displaying the first search query, the second search query, and a first search result found on the basis of the first search query. “By utilizing the voice-recognition system 100 of the present disclosure, a better user experience of the voice-recognition Dumoulin. (Dumoulin, ¶ [0043]).

Regarding claim 15, the rejection of claim 2 is incorporated. Park disclose all of the elements of the current invention as stated above. However, Park fail(s) to expressly recite wherein at least one keyword forming the second search query comprises a keyword extracted by the agent module or received from an external server through a wireless communication unit.
The relevance of Dumoulin is described above with relation to claim 1. Regarding claim 15, Dumoulin teaches wherein at least one keyword forming the second search query comprises a keyword extracted by the agent module or received from an external server through a wireless communication unit (“an alternative query {a second search query} may be suggested {inferred} based on receiving additional input {from the speaking} from the user 102 {of the occupant},” where ““apple keychain” is “the alternative query 518” {extracting at least one keyword as a second search query} and the “the voice-recognition system 100 may be implemented on a client computing device 104...[or] on a server computing device 108” thus the alternative query {including the at least one keyword forming the second query} can be extracted by the client computing device {agent module} or by a server computing device {external server} which “may provide data to and from the client computing device 104 through a network 105 {wireless communication unit}”; Dumoulin, ¶¶ [0041]-[0042], [0020]-[0021]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle advertisement systems of Park to incorporate the teachings of Dumoulin to include wherein at least one keyword forming the second search query comprises a keyword extracted by the agent module or received from an external server through a wireless communication unit. “By utilizing the voice-recognition system 100 of the present disclosure, a better user experience of the voice-recognition system Dumoulin. (Dumoulin, ¶ [0043]).

Regarding claim 16, Park discloses A control device comprising: a display (a display; Park, ¶¶ [0271]); a voice input unit receiving a speaking of an occupant (The vehicle can include an audio input unit, where “driver voice is input through the audio input unit 786 {receiving a speaking of an occupant}”; Park, ¶¶ [0282]); an agent module generating a dialogue with a dialogue-type response to the received speaking of the occupant (Using “the processor 170 or 770,” the vehicle 200 “may perform voice recognition through a voice recognition algorithm” to control the autonomous systems of the vehicle 200 including generating a dialogue which constructs a dialogue-type response to a received speaking of the occupant {See FIGS. 9B-9D which display dialogue formed by the vehicle 200 in response to voice commands from the occupant}; Park, ¶¶ [0252], [0291]-[0292]; FIGS. 9A-9D) a controller, wherein the dialogue is constructed of a search request through the speaking of the occupant and a search result provided by the agent module, and (The vehicle 100 can include an audio input unit, where “driver voice is input through the audio input unit 786 [and] the processor 170 or 770 may recognize driver voice and extract destination information on the recognized driver voice” to which the system provides search results in response {see listing of search results displayed at element 1023 of FIG. 9C}; Park, ¶¶ [0282]; FIG. 9C) …and displaying in real time, on a display, a procedure of updating the dialogue… (“The around view monitoring apparatus 100 b may transmit real-time traffic information … to the mobile terminal 600.”; Park, ¶¶ [0103]). However, Park fails to expressly recite the controller displays, on the display, a procedure of updating the dialogue, as a procedure of speaking by the occupant and providing a search result by the agent modules is performed multiple times, wherein the agent module updates keywords, inferred from the speaking of the occupant, on the basis of a subsequently input speaking of the occupant, and provides a search result on the basis of the updated keywords, and wherein the controller displays 
Dumoulin teaches systems and methods for “interactive reformulation of voice (e.g., speech) queries.” (Dumoulin, ¶ [0003]). Regarding claim 16, Dumoulin teaches the controller displays, on the display, a procedure of updating the dialogue (“a reformulated query... may be generated and search results associated with the reformulated query… may be displayed on the user interface display.”; Dumoulin, ¶¶ [0058]), as a procedure of speaking by the occupant and providing a search result by the agent modules is performed multiple times (“When a query and one or more search results associated with the query are presented on a user interface display of a client device, flow proceeds to operation 804 where a selection of at least a segment of the presented query is received on the user interface display” and “a voice suggestion for replacing the selected segment is received.”; Dumoulin, ¶¶ [0056]-[0057]); wherein the agent module updates keywords, inferred from the speaking of the occupant, (The system updates “application” to “apple keychain” {updating the dialogue comprising updating keywords} based on the keyword “apple keychain” being inferred from the voice suggestion {speaking of the occupant}; Dumoulin, ¶¶ [0058]), on the basis of a subsequently input speaking of the occupant (“When a voice suggestion is received for editing the selected segment {on the basis of a subsequently input speaking of the occupant… the selected segment is replaced with the voice suggestion.”; Dumoulin, ¶¶ [0058]), and provides a search result on the basis of the updated keywords (“search results associated with the reformulated query, “install apple keychain” {the search results on the basis of the updated keywords} may be displayed on the user interface display.{providing the search results}”; Dumoulin, ¶¶ [0058]), and wherein the controller displays the keywords, inferred from the speaking of the occupant through the agent module, with different display attributes and thereby visually distinguishable from each other (See FIG. 5 depicting the exemplary keyword “apple keychain” {controller displays the keywords} as derived from the voice suggestion {keywords inferred from the speaking of the Dumoulin, ¶¶ [0042], FIG. 5).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle advertisement systems of Park to incorporate the teachings of Dumoulin to include the controller displays, on the display, a procedure of updating the dialogue, as a procedure of speaking by the occupant and providing a search result by the agent modules is performed multiple times, wherein the agent module updates keywords, inferred from the speaking of the occupant, on the basis of a subsequently input speaking of the occupant, and provides a search result on the basis of the updated keywords, and wherein the controller displays the keywords, inferred from the speaking of the occupant through the agent module, with different display attributes and thereby visually distinguishable from each other. “By utilizing the voice-recognition system 100 of the present disclosure, a better user experience of the voice-recognition system 100 and/or an application associated with the voice-recognition system 100 (e.g., a digital assistant application) may be achieved,” as recognized by Dumoulin. (Dumoulin, ¶ [0043]).

Regarding claim 17, the rejection of claim 16 is incorporated. Claim 17 is substantially the same as claim 2 and is therefore rejected under the same rationale as above.

Regarding claim 18, the rejection of claim 17 is incorporated. Claim 18 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Claims 3-4 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Dumoulin as applied to claims 2 and 17 above, and further in view of Kulkarni (U.S. Pat. App. Pub. No. 2018/0254035, hereinafter Kulkarni).

Regarding claim 3, the rejection of claim 2 is incorporated. Park and Dumoulin disclose all of the elements of the current invention as stated above. However, Park and Dumoulin fail to expressly recite further comprising: after the first search result is provided, receiving a second speaking of the occupant and when it is determined based on the second speaking that it is necessary to modify at least one keyword in the second query into a keyword included in the second speaking, modifying the at least one keyword in the second query into the first search query.
Kulkarni teaches systems and methods of detecting hyperarticulation in voice queries. (Kulkarni, ¶ [0002]). Regarding claim 3, Kulkarni teaches further comprising: after the first search result is provided, receiving a second speaking of the occupant (“the first-pass decoding module 220 may leverage the speech recognition model 230 to then generate an N-best list of candidate hypotheses of the received first speech query (Operation 508)... [and] may then communicate the top ranked candidate hypothesis to the client device 104 (Operation 510)” after which, as operation 512, “the user may provide... a second speech query. Accordingly, the hyperarticulation detection server 106 then receives the second speech query (e.g., via the client device 104).”; Kulkarni, ¶¶ [0075]); and when it is determined based on the second speaking that it is necessary to modify at least one keyword in the second query into a keyword included in the second speaking, modifying the at least one keyword in the second query into the first search query (In response to determining that the second speech query includes a hyperarticulation of the first speech query “the first-pass decoding module 220 processes the received second speech query. The first-pass decoding module 220 then generates an N-best Kulkarni, ¶¶ [0075]-[0077]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle advertisement systems of Park as modified by the interactive reformulation of speech queries of Dumoulin to incorporate the teachings of Kulkarni to include further comprising: after the first search result is provided, receiving a second speaking of the occupant and when it is determined based on the second speaking that it is necessary to modify at least one keyword in the second query into a keyword included in the second speaking, modifying the at least one keyword in the second query into the first search query. The systems and methods of Kulkarni can “predict hyperarticulation accurately and use it to improve a user's experience with a speech recognition systems.” (Kulkarni, ¶ [0018]).

Regarding claim 4, the rejection of claim 3 is incorporated. Park and Dumoulin disclose all of the elements of the current invention as stated above. However, Park and Dumoulin fail to expressly recite further comprising: when it is determined based on the second speaking that it is necessary to re-infer at least one keyword in the second search query, re-inferring the at least one keyword in the second search query and converting the re-inferred at least one keyword into a third search query and displaying, on the display, a second search result found on the basis of the updated first search query.
The relevance of Kulkarni is described above with relation to claim 3. Regarding claim 4, Kulkarni teaches further comprising: when it is determined based on the second speaking that it is necessary to re-infer at least one keyword in the second search query, re-inferring the at least one keyword in the second search query and converting the re-inferred at least one keyword into a third search query (“the hyperarticulation detection server 106 may then evaluate one or more hyperarticulation condition(s) 226 to determine whether the received second Kulkarni, ¶¶ [0076]); and displaying, on the display, a second search result found on the basis of the updated first search query (“The top re-ranked candidate hypothesis may then be communicated to the client device (Operation 528), where it may be displayed to the user 108 “; Kulkarni, ¶¶ [0077]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle advertisement systems of Park as modified by the interactive reformulation of speech queries of Dumoulin to incorporate the teachings of Kulkarni to include further comprising: when it is determined based on the second speaking that it is necessary to re-infer at least one keyword in the second search query, re-inferring the at least one keyword in the second search query and converting the re-inferred at least one keyword into a third search query and displaying, on the display, a second search result found on the basis of the updated first search query. The systems and methods of Kulkarni can “predict hyperarticulation accurately and use it to improve a user's experience with a speech recognition systems.” (Kulkarni, ¶ [0018]).

Regarding claim 18, the rejection of claim 17 is incorporated. Claim 18 is substantially the same as claim 3 and is therefore rejected under the same rationale as above.

Regarding claim 19, the rejection of claim 18 is incorporated. Claim 19 is substantially the same as claim 4 and is therefore rejected under the same rationale as above.

Claims 5, 6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Dumoulin, and Kulkarni as applied to claim 4 and 19 above, and further in view of Paff (U.S. Pat. No. 11,086,892, hereinafter Paff).

Regarding claim 5, the rejection of claim 4 is incorporated. Park, Dumoulin, and Kulkarni disclose all of the elements of the current invention as stated above. However, Park, Dumoulin, and Kulkarni fail to expressly recite wherein, in the displaying on the display, the first search query, the second search query, and the third search query are displayed with different display attributes and thereby visually distinguishable from each other.
Paff teaches systems and methods of highlighting search results. (Paff, Col. 1, lines 55-65). Regarding claim 5, Paff teaches wherein, in the displaying on the display, the first search query, the second search query, and the third search query are displayed with different display attributes and thereby visually distinguishable from each other (“Query term set generator module 140 may be configured to generate one or more sets of query terms using the query terms identified by query term identifier module 136,” where one or more can include a first set of query terms {first search query}, a second set of query terms {second search query} and a third set of query terms {third search query}. “Query term highlighter module 146 may be configured to highlight occurrences of query terms in each search result [where] Highlighting a query term may include, for example, bolding the query term, underlining the query term, increasing a display size of the query term, adjusting a display color of the query term, adjusting a background color of the query term, or applying any other type of distinguishing or emphasizing effect to the query term.” Thus, highlighting is displaying the query terms {search queries} with different display attributes; Paff, Col. 16, lines 2-5; Col. 17, lines 13-26)..
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle advertisement systems of Park as modified by the interactive reformulation of speech queries of Dumoulin and Kulkarni, to incorporate the teachings of Paff to include wherein, in the displaying on the display, the first search query, the second search query, and the third search query are displayed with different display attributes and thereby visually distinguishable from each other. The system for highlighting search results described in Paff can “improv[e] readability” of said results as recognized by Paff. (Paff, Col. 1, lines 46-47).

Regarding claim 6, the rejection of claim 5 is incorporated. Park and Dumoulin disclose all of the elements of the current invention as stated above. However, Park and Dumoulin fail to expressly recite wherein, in the displaying on the display, the first search query, the second search query, and the third search query are displayed in different colors.
The relevance of Paff is described above with relation to claim 5. Regarding claim 6, Paff teaches wherein, in the displaying on the display, the first search query, the second search query, and the third search query are displayed in different colors (As applied to the sets of query terms {the first search query, the second search query, and the third search query} described above with reference to claim 5, the “Query term highlighter module 146 may be configured to highlight occurrences of query terms in each search result [where] Highlighting a query term may include... adjusting a display color of the query term, [and] adjusting a background color of the query term” Thus, the query terms {search queries} are displayed in different colors.; Paff, Col. 16, lines 2-5; Col. 17, lines 13-26).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle advertisement systems of Park as modified by the interactive reformulation of speech queries of Dumoulin and by the systems and methods of detecting hyperarticulation of Kulkarni, to incorporate the teachings of Paff to include wherein, in the displaying on the display, the first search query, the second search query, and the third search query are displayed in different colors. The system for Paff can “improv[e] readability” of said results as recognized by Paff. (Paff, Col. 1, lines 46-47).

Regarding claim 20, the rejection of claim 19 is incorporated. Park, Dumoulin, and Kulkarni disclose all of the elements of the current invention as stated above. However, Park, Dumoulin, and Kulkarni fail to expressly recite wherein the controller performs a control operation such that the first search query, the second search query, and the first search result found on the basis of the first search query are displayed with different display attributes and thereby visually distinguishable from each other.
The relevance of Paff is described above with relation to claim 5. Regarding claim 20, Paff teaches wherein the controller performs a control operation such that the first search query, the second search query, and the first search result found on the basis of the first search query are displayed with different display attributes and thereby visually distinguishable from each other (“Query term set generator module 140 may be configured to generate one or more sets of query terms using the query terms identified by query term identifier module 136,” where one or more can include a first set of query terms {first search query} and a second set of query terms {second search query} “Query term highlighter module 146 may be configured to highlight occurrences of query terms in each search result [where] Highlighting … may include, for example, bolding the query term, underlining the query term, increasing a display size of the query term, adjusting a display color of the query term, adjusting a background color of the query term, or applying any other type of distinguishing or emphasizing effect to the query term.” Thus, highlighting is displaying the query terms {search queries} with different display attributes. As well, “Search engine 114 may generate a search results page that includes the highlighted {displayed with different display attributes and thereby visually distinguishable from each other} search results {first search result found on the basis of the first search query}.”  ; Paff, Col. 16, lines 2-5; Col. 17, lines 13-26; Col. 12, lines 7-8).
Park as modified by the interactive reformulation of speech queries of Dumoulin and by the systems and methods of detecting hyperarticulation of Kulkarni, to incorporate the teachings of Paff to include wherein the controller performs a control operation such that the first search query, the second search query, and the first search result found on the basis of the first search query are displayed with different display attributes and thereby visually distinguishable from each other. The system for highlighting search results described in Paff can “improv[e] readability” of said results as recognized by Paff. (Paff, Col. 1, lines 46-47).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Dumoulin, Kulkarni, and Paff as applied to claim 5 above, and further in view of Gruber (U.S. Pat. App. Pub. No. 2017/0178626, hereinafter Gruber).

Regarding claim 7, the rejection of claim 5 is incorporated. Park, Dumoulin, Kulkarni, and Paff disclose all of the elements of the current invention as stated above. However, Park, Dumoulin, Kulkarni, and Paff fail to expressly recite wherein, in the displaying on the display, the first search query, the second search query, and the third search query are displayed by updating display attributes thereof in real time according to the first speaking and the second speaking which are sequentially received.
Gruber teaches an intelligent automated assistant. (Gruber, ¶ [0004]). Regarding claim 7, Gruber teaches wherein, in the displaying on the display, the first search query, the second search query, and the third search query are displayed by updating display attributes thereof in real time (“active input elicitation component(s) 1094 offer constraints and guidance to the user in real time, while the user is in the midst of typing, speaking, or otherwise creating input. For example, active elicitation may guide the user to type text inputs that are recognizable Gruber, ¶¶ [0262]) according to the first speaking and the second speaking which are sequentially received (the system “apply its interpretations of the input in real time as the user is inputting it” thus, for the first speaking and second speaking, the real-time interface is in order of sequence; Gruber, ¶¶ [0262]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle advertisement systems of Park as modified by the interactive reformulation of speech queries of Dumoulin, by the systems and methods of detecting hyperarticulation of Kulkarni, and by the systems and methods of highlighting search results of Paff, to incorporate the teachings of Gruber to include wherein, in the displaying on the display, the first search query, the second search query, and the third search query are displayed by updating display attributes thereof in real time according to the first speaking and the second speaking which are sequentially received. The real-time input is “an advantage over passively waiting for unconstrained input from a user because it enables the user's efforts to be focused on inputs that may or might be useful, and/or it enables embodiments of assistant 1002 to apply its interpretations of the input in real time as the user is inputting it,” as recognized by Gruber. (Gruber, ¶ [0262]).

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Dumoulin as applied to claim 2 above, and further in view of Gruber.

Regarding claim 8, the rejection of claim 2 is incorporated. Park and Dumoulin disclose all of the elements of the current invention as stated above. However, Park and Dumoulin fail to expressly recite further comprising displaying the dialogue on the display, wherein a dialogue window for displaying conversation between the occupant and the agent module, and the search result are displayed together.
Gruber is described above with relation to claim 7. Regarding claim 8, Gruber teaches further comprising displaying the dialogue on the display, (Displays dialog between a user (101B) and the intelligent assistant (101C); Gruber, ¶¶ [0161], FIG. 2) wherein a dialogue window for displaying conversation between the occupant and the agent module, and the search result are displayed together (The search result 101D is displayed on the same display, together with the dialog between a user (101B) and the intelligent assistant (101C).; Gruber, ¶¶ [0161], FIG. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle advertisement systems of Park as modified by the interactive reformulation of speech queries of Dumoulin to incorporate the teachings of Gruber to include further comprising displaying the dialogue on the display, wherein a dialogue window for displaying conversation between the occupant and the agent module, and the search result are displayed together. “The present invention can unify, simplify, and improve the user's experience with respect to many different applications and functions of an electronic device,” as recognized by Gruber. (Gruber, ¶ [0010]).

Regarding claim 9, the rejection of claim 8 is incorporated. Park and Dumoulin disclose all of the elements of the current invention as stated above. However, Park and Dumoulin fail to expressly recite wherein the search result provides a list comprising at least one image or at least one text corresponding to the search result.
The relevance of Gruber is described above with relation to claim 7. Regarding claim 9, Gruber teaches wherein the search result provides a list comprising at least one image or at least one text corresponding to the search result (The search result 101D is displayed with both text corresponding to the search result (i.e., a list of italian food restaurants) and images (see 101E).; Gruber, ¶¶ [0161], FIG. 2).
Park as modified by the interactive reformulation of speech queries of Dumoulin to incorporate the teachings of Gruber to include wherein the search result provides a list comprising at least one image or at least one text corresponding to the search result. “The present invention can unify, simplify, and improve the user's experience with respect to many different applications and functions of an electronic device,” as recognized by Gruber. (Gruber, ¶ [0010]).

Regarding claim 10, the rejection of claim 8 is incorporated. Park and Dumoulin disclose all of the elements of the current invention as stated above. However, Park and Dumoulin fail to expressly recite further comprising: recognizing the speaking of the occupant and converting the speaking into a first text through the agent module, generating a response to the speaking of the occupant or a second text explaining the search result and through a voice output unit, outputting at least a part of the second text, wherein the dialogue window is divided into a first area for selectively displaying the first text and the second text and a second area for displaying the first search query and the second search query, the second area which excludes the first area.
The relevance of Gruber is described above with relation to claim 7. Regarding claim 10, Gruber teaches further comprising: recognizing the speaking of the occupant and converting the speaking into a first text (“a user is speaking to intelligent automated assistant 1002 using input device 1206, which may be a speech input mechanism {recognizing the speaking of the occupant}, and the output is graphical layout to output device 1207, which may be a scrollable screen,” where “conversational user interface showing what the user said 101B {converting the speaking into a first text}”; Gruber, ¶¶ [0161]); through the agent module, generating a response to the speaking of the occupant or a second text explaining the search result (The assistant {agent} produces a “response {generating a response to the speaking of the occupant}, which is a summary of its findings {or a second text explaining the Gruber, ¶¶ [0161]); and through a voice output unit, outputting at least a part of the second text, (“the system of the invention can be implemented using voice-based communication methods, allowing for an embodiment of the assistant for the blind whose equivalent of a web browser is driven by speech and uses speech for output.”; Gruber, ¶¶ [0090]) wherein the dialogue window is divided into a first area for selectively displaying the first text and the second text and a second area for displaying the first search query and the second search query (The dialogue window is divided into “Information screen 101E and conversation screen 101A” and the conversation screen is divided between what “the user said 101B and assistant’s response 101C {a first search area for selectively displaying the first text and the second text}...and a set of results 101D {a second area for displaying the first search query and the second search query}”; Gruber, ¶¶ [0161]; FIG. 2), the second area which excludes the first area (The area for the “set of results 101D” excludes the area for what “the user said 101B and assistant’s response 101C” as can be seen from FIG. 2; Gruber, ¶¶ [0161]; FIG. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle advertisement systems of Park as modified by the interactive reformulation of speech queries of Dumoulin to incorporate the teachings of Gruber to include further comprising: recognizing the speaking of the occupant and converting the speaking into a first text through the agent module, generating a response to the speaking of the occupant or a second text explaining the search result and through a voice output unit, outputting at least a part of the second text, wherein the dialogue window is divided into a first area for selectively displaying the first text and the second text and a second area for displaying the first search query and the second search query, the second area which excludes the first area. “The present invention can unify, simplify, and improve the user's experience with respect to many different applications and functions of an electronic device,” as recognized by Gruber. (Gruber, ¶ [0010]).

Regarding claim 11, the rejection of claim 10 is incorporated. Park and Dumoulin disclose all of the elements of the current invention as stated above. However, Park and Dumoulin fail to expressly recite wherein the first text displayed in the first area comprises an entire of the speaking of the occupant and at least a part of the second text is displayed in the first area as a text, an image, or a graphic object.
The relevance of Gruber is described above with relation to claim 7. Regarding claim 11, Gruber teaches wherein the first text displayed in the first area comprises an entire of the speaking of the occupant (“Conversation screen 101A features a conversational user interface showing what the user said 101B” based on “a user is speaking to intelligent automated assistant 1002 using input device 1206, which may be a speech input mechanism” thus the entire of the speaking of the occupant is presented at element 101B, as shown in the FIG. 2 and throughout the specification (e.g., FIGS 20, 21, 29, 30, 35, 40, and 41); Gruber, ¶¶ [0161]; FIG. 2; See also FIGS 20, 21, 29, 30, 35, 40, and 41 and accompanying text.), and at least a part of the second text is displayed in the first area as a text, an image, or a graphic object (As shown in FIG 2, the assistant response 101C is displayed in the first area as, at least, text.; Gruber, ¶¶ [0161]; FIG. 2; See also FIGS 20, 21, 29, 30, 35, 40, and 41 and accompanying text.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle advertisement systems of Park as modified by the interactive reformulation of speech queries of Dumoulin to incorporate the teachings of Gruber to include wherein the first text displayed in the first area comprises an entire of the speaking of the occupant and at least a part of the second text is displayed in the first area as a text, an image, or a graphic object. “The present invention can unify, simplify, and improve the user's experience with respect to many different applications and functions of an electronic device,” as recognized by Gruber. (Gruber, ¶ [0010]).

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park, Dumoulin, and Gruber as applied to claim 10 above, and further in view of Holbrook (U.S. Pat. App. Pub. No. 2006/0161535, hereinafter Holbrook).

Regarding claim 12, the rejection of claim 10 is incorporated. Park, Dumoulin, and Gruber disclose all of the elements of the current invention as stated above. However, Park, Dumoulin, and Gruber fail to expressly recite wherein the first area is a circular graphic object.
Holbrook teaches systems and methods for “presentation of database search results by a graphical user interface.” (Holbrook, ¶ [0002]). Regarding claim 12, Holbrook teaches wherein the first area is a circular graphic object (“A larger number or all of the unique category paths may be selected for display. This “Category Search” page correlates to FIG. 4 for the “Website Search” page. Note that in this method a circle 2210 surrounds each parent category 403 and site total 2205 to form a “parent category circle” 2220. “; Holbrook, ¶¶ [0105]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle advertisement systems of Park as modified by the interactive reformulation of speech queries of Dumoulin to incorporate the teachings of Holbrook to include wherein the first area is a circular graphic object. The aggregation of data elements as described herein allows “enables the user to efficiently evaluate and review the data,” as recognized by Holbrook. (Holbrook, ¶ [0015]).

Regarding claim 13, the rejection of claim 10 is incorporated. Park, Dumoulin, and Gruber disclose all of the elements of the current invention as stated above. However, Park, Dumoulin, and Gruber fail to expressly recite wherein the first search query and the second search query are represented by bubble- shaped graphic objects, keywords of a search query are displayed within independent bubbles and wherein when the respective keywords are extracted by an 
The relevance of Holbrook is described above with relation to claim 12. Regarding claim 13, Holbrook teaches wherein the first search query and the second search query are represented by bubble- shaped graphic objects, (“Adjacent each grouping of web site icons 402 in this embodiment is a textual representation of the parent category name 403 {multiple search queries, including a first search query and a second search query}. A category icon is preferably a border, such as a circle, 410 {a bubble shaped graphic object}, shown surrounding each group of web site icons 402 and parent category name 403.; Holbrook, ¶¶ [0095]) wherein keywords of a search query are displayed within independent bubbles (The keywords of the search are displayed within independent bubbles, as shown for the keywords “Regional”, “Society”, “Business” etc. in FIG. 2.; Holbrook, ¶¶ [0095], FIG. 2), and wherein when the respective keywords are extracted by an identical criteria or similar criterion, at least a part of a bubble of each of the respective keywords is connected to each other (“embodiments of the present invention may be designed to show a group of search results {respective keywords extracted by identical criteria} on the same screen or web page in a common grouping (e.g. a parent category group)” where grouping refers to the formation of the circles or other shapes. Thus, at least part of the circle {bubble} of each of the respective keyword is in a common grouping {connected}; Holbrook, ¶¶ [0200], [0186]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous vehicle advertisement systems of Park as modified by the interactive reformulation of speech queries of Dumoulin to incorporate the teachings of Holbrook to include wherein the first search query and the second search query are represented by bubble- shaped graphic objects, keywords of a search query are displayed within independent bubbles and wherein when the respective keywords are extracted by an identical criteria or similar criterion, at least a part of a bubble of each of the respective Holbrook. (Holbrook, ¶ [0015]).

Regarding claim 14, the rejection of claim 13 is incorporated. Park, Dumoulin, Gruber, and Holbrook disclose all of the elements of the current invention as stated above. Park further discloses wherein a criteria for extracting the keywords comprises at least one of a route, location information, time, speaking content of the occupant, or a search source (“The vehicle 200 may... receive advertisement information from the advertiser terminal” based on “the advertisement output time information {time}, the viewing time information of the passenger or the viewing response information of the passenger {speaking content of the occupant} from the passenger terminal 800 or the vehicle 200 {search source}” “upon approaching the store within a predetermined distance {location information and route}”; Park, ¶¶ [0265]-[0266]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mishra et al. (U.S. Pat. No. 10,713,289) discloses an interactive question answering system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        
/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657